Citation Nr: 0204366	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968, and from September 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 RO rating decision.  
Previously, this case was before the Board in July 1998 when 
it was remanded for additional development.

As for the knee claims, is should be noted that the Board 
denied entitlement to service connection for chronic left and 
right knee disabilities in February 1989.  That decision is 
final.  38 C.F.R. § 20.1100 (2001).  The matter now presented 
to the Board comes from a March 1992 decision by the RO that 
denied the veteran's petition to reopen these previously 
adjudicated claims.

Besides the issues listed above, a claim for an increased 
evaluation for irritable bowel syndrome was developed for 
appellate review following an August 1998 rating decision.  
The veteran argued that he was entitled to a 30 percent 
disability rating.  By an August 2000 rating decision the 
disability rating for the veteran's irritable bowel syndrome 
was increased to 30 percent, effective from the award of 
service connection.  As such, this was considered a grant of 
the benefit sought by the veteran on appeal.

(The issue of entitlement to an increased rating for PTSD 
will be addressed in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  By a March 1992 rating decision, the RO denied a claim 
for an increased rating for PTSD, and denied petitions to 
reopen claims of entitlement to service connection for right 
and left knee disorders.  

2.  Notice of the March 1992 rating decision was mailed to 
the veteran on March 25, 1992.  

3.  The veteran submitted a notice of disagreement (NOD) on 
May 1, 1992, which expressed the veteran's disagreement with 
the RO's denial of the issues that were addressed in the 
March 1992 rating decision.  

4. A statement of the case (SOC) was issued on June 29, 1992.  

5.  The veteran failed to file a timely substantive appeal 
setting forth allegations of error in fact or law regarding 
the denial of his petition to reopen claims of entitlement to 
service connection for right and left knee disorders.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the March 
1992 RO decision to the extent that it denied a petition to 
reopen claims of entitlement to service connection for a 
right knee disorder and a left knee disorder.  38 U.S.C.A. 
§ 7105 (West 1991); 66 Fed. Reg. 50,318-19 (Oct. 3, 2001) 
(codified as amended at 38 C.F.R. § 20.302); 38 C.F.R. §§  
20.200, 20.201, 20.202, 20.302, 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201.  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of whether new 
and material evidence has been presented to reopen claims of 
entitlement to service connection for right and left knee 
disorders.

A claimant's NOD must be filed within a year of the date of 
notification of the determination being appealed, and a 
substantive appeal must be filed within 60 days of issuance 
of the SOC or within the remainder of the year following the 
initial notification, whichever period comes later.  
38 C.F.R. § 20.302.  Nevertheless, there are situations 
where, when additional pertinent evidence is received during 
the time allowed for perfecting an appeal, VA must afford the 
veteran at least 60 days from the mailing date of a 
supplemental statement of the case (SSOC) to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period.  VAOPGCPREC 9-97 
(1997).  (During the pendency of the veteran's appeal, 
38 C.F.R. § 20.302 was amended to conform to the General 
Counsel's opinion.  See 66 Fed. Reg. 50,318-19 (Oct. 3, 2001)  
(codified as amended at 38 C.F.R. § 20.302 (2001)).  
Therefore, under the new liberalizing legislation, when a 
claimant submits additional pertinent evidence within one 
year of the challenged AOJ decision, and that evidence 
requires the preparation of a SSOC, the time to file a 
substantive appeal shall end not sooner than 60 days after 
the AOJ mails the SSOC, even if the 60-day period extends 
beyond the expiration of the one year appeal period.)

Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2001).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

Moreover, even if a VA Form 9 is submitted in a timely way, 
it must be "properly completed."  38 C.F.R. § 20.202 
(2001).  As noted above, it "should set out specific 
arguments relating to errors of fact or law made by the AOJ 
in reaching the determination, or determinations, being 
appealed."  38 U.S.C.A. § 7105(d)(3).  When the substantive 
appeal fails to allege specific error of fact or law, the 
Board may dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  

In the veteran's case, by a March 1992 rating decision, the 
RO denied a claim for an increased rating for PTSD, and also 
denied petitions to reopen claims of entitlement to service 
connection for right and left knee disorders.  In a letter 
dated March 25, 1992, the RO notified the veteran of this 
determination.  

In a statement, received on May 1, 1992, the veteran 
expressed disagreement with the RO's denial of the 
aforementioned issues.  On June 29, 1992, the RO issued a SOC 
which addressed these claims.  

On July 31, 1992, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals.  On the VA Form 9, the veteran 
made statements that may be construed as relating to the PTSD 
issue.  He specifically stated that he took the medicine that 
was prescribed to him by his psychiatrist.  He also wrote 
that the AOJ never spoke to his family and did not understand 
how he felt.  

On February 18, 1993, the veteran failed to appear for a RO 
hearing.  There were no outstanding hearing requests at the 
end of the period that the veteran had to perfect his appeal, 
nor was any evidence regarding the veteran's knee claims 
submitted during that time.

On March 15, 1994, a VA Form 646, Statement of Accredited 
Representation in Appealed case, was received.  The document, 
dated on March 14, 1994, referred to the veteran's claim for 
an increased evaluation for PTSD, as well as to his petitions 
to reopen claims of entitlement to service connection for 
knee disabilities.  
The Board acknowledges the fact that the veteran's NOD was 
received at the RO on May 1, 1992, which was clearly within 
one year of the March 25, 1992 notification.  Consequently, 
the Board concludes that the veteran filed a timely NOD.  
Significantly, however, a substantive appeal setting forth 
argument as to the issue of whether new and material evidence 
had been presented to reopen claims of entitlement to service 
connection for right and left knee disorders was not received 
within the period prescribed by law.  A VA Form 9 was 
received at the RO on July 31, 1992, which was within one 
year following the March 25, 1992, notification.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.303.  However, while 
the Form 9 refers to the veteran's psychiatrist, no argument 
was made relating to errors of fact or law made by the AOJ 
with respect to the petition to reopen.  See 38 C.F.R. 
§ 20.202. 

Given that the notice of the March 1992 decision was mailed 
to the veteran on March 25, 1992, and because a SOC was 
issued on June 29, 1992, the veteran had from June 29, 1992 
until March 25, 1993 (the end of the one-year period that 
began on the day that the RO mailed the March 25, 1992 
notice) to file either a substantive appeal or a request for 
an extension of time.  The Board notes that additional 
evidence regarding the knee claims was not received during 
the time period for perfecting an appeal, and no writing 
constituting a substantive appeal or request for extension 
was thereafter received in a timely manner.  See VAOPGCPREC 
9-97.  Furthermore, the Board notes that there were no 
outstanding hearing requests when the time period for 
perfecting the appeal expired.  

Pursuant to VAOPGCPREC 9-99 (1999), the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a July 1998 
remand, the Board notified the veteran of the Board's intent 
to consider the timeliness and adequacy of the substantive 
appeal.  The veteran was also furnished with a summary of the 
laws and regulations applicable to the proper filing of 
appeals, including those pertaining to the issues of 
timeliness and adequacy of the substantive appeal.  See 
38 C.F.R. §§ 20.202, and 20.302.  Additionally, in a letter 
to the veteran, dated in August 1998, the RO notified the 
veteran that he and his representative had 60 days from the 
date of the letter to present any evidence, argument, or to 
request a hearing regarding the matter remanded by the Board.  

The record indicates that neither the veteran nor his 
representative presented any additional evidence or argument 
regarding the timeliness and adequacy of the appeal after the 
July 1998 remand.  

Therefore, based on the evidence of record, the Board finds 
that the veteran did not timely file either a substantive 
appeal or a request for an extension of time to do so.  
Although a VA Form 9 was received within the time period to 
perfect the appeal, the Board finds that such document cannot 
be construed as a timely substantive appeal because it failed 
to set forth allegations of error of fact or law regarding 
the issue of whether new and material evidence had been 
presented to reopen claims for service connection for right 
and left knee disorders.  See  38 C.F.R. § 20.202.  As noted 
above, even if a VA Form 9 is submitted, it must be properly 
completed, and a substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  
38 U.S.C.A. § 7105(d)(3).  The regulations state that, if a 
SOC addressed several issues, then a substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The June 1992 SOC listed more than one issue, and 
the July 31, 1992 VA Form 9 did not suggest that the veteran 
wanted to appeal any issues other than entitlement to an 
increased rating for PTSD.  When a substantive appeal fails 
to allege specific error of fact or law, the Board may 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5).  

Accordingly, because the veteran did not file a timely 
substantive appeal, or a request for an extension of time to 
do so, he is statutorily barred from appealing the March 1992 
RO decision to the extent that it denied the petitions to 
reopen the claims of entitlement to service connection for 
the right and left knee disorders.  As such, the Board does 
not have jurisdiction to consider an appeal regarding these 
claims.  38 C.F.R. § 20.200; Roy, supra.

In reaching the above conclusion, the Board has considered 
the applicability of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), which became 
effective during the pendency of this appeal.  This change in 
the law is now applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).   

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  In this case, neither the 
veteran nor his representative has identified any source of 
relevant documentation that could further aid in the 
resolution of the case regarding the timeliness and adequacy 
of a substantive appeal.  Further evidentiary development 
does not seem possible, and it thus falls to the Board to 
address these issues, which it has done.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998). 


ORDER

The appeal of a denial of an application to reopen a claim of 
entitlement to service connection for a right knee disorder 
is dismissed.

The appeal of a denial of an application to reopen a claim of 
entitlement to service connection for a left knee disorder is 
dismissed.


REMAND

Previously, this case was before the Board in July 1998 when 
it was remanded for additional development on the issue of 
entitlement to a rating in excess of 10 percent for PTSD.  On 
remand, the RO was instructed to obtain all evidence of 
current or past treatment for PTSD which had not already been 
made part of the record.  The Board also requested that the 
RO assist the veteran in obtaining such evidence, 
specifically records from the VA Medical Center (VAMC) in 
Salem, Virginia from May 1989 to date.  The Board notes that 
the RO requested treatment records from the Salem VAMC, and 
was informed in August 1998 that the veteran had not been 
treated at the Salem VAMC for PTSD since 1985.  The Salem 
VAMC also advised the RO that the veteran had received 
treatment at the Mountain Home VAMC.  

Although the RO received treatment records from the Mountain 
Home VAMC, the record is almost entirely devoid of medical 
records regarding PTSD for the period from 1985 to 1997.  
Significantly, review of the file reveals that the veteran 
did receive treatment for PTSD at the Salem VAMC after 1985, 
specifically in May 1991.  In addition, as mentioned in the 
July 1998 remand, the record contains repeated references to 
treatment for PTSD at the Salem VAMC after 1985 (as mentioned 
in the October 1991 letter from Pierce D. Nelson, M.D., and 
the March 1995 letter from Russell D. McKnight, M.D.).  
Therefore, it appears that there are still outstanding VA 
medical records that should be sought.  

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is required.  Id.  

Also in the July 1998 remand, the RO was requested to 
associate private medical records from Dr. Nelson, dated from 
October 1991 to March 1995, with the claims file.  The Board 
notes that the RO previously requested medical records from 
Dr. Nelson in January 1993 and August 1993.  The Board notes 
that there is no indication that the RO attempted to 
associate these additional medical records with the claims 
file after 1993.  This is significant because, as mentioned 
in the July 1998 remand, according to Dr. Nelson's September 
1995 letter, the veteran was seen by him in late 1993 and in 
1994.  Because the Board is of the opinion that these private 
treatment records may be pertinent in determining whether a 
disability rating in excess of 10 percent is warranted for 
PTSD, they should be associated with the claims file.  

In its July 1998 remand, the Board also requested that the 
veteran be scheduled for a VA examination which evaluated the 
veteran's symptomatology in terms pertinent to the rating 
criteria that were in effect when the veteran filed his 
claim, and the rating criteria as it was amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996) and 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2001).  The examiner was also instructed to provide 
both a multi-axial diagnosis, and a Global Assessment of 
Functioning (GAF) score under both DSM III and DSM IV.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition (1980) (DSM III); 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  
While the examination report provides all of the information 
requested in the Board's remand, the Board notes that the 
examiner discussed a July 30, 1998 examination report, 
calling it "rife with speculations."  This report is not of 
record in this case, and should also be associated with the 
claims file.  Additionally, the Board recognizes that when 
the additional evidence requested above is received, an 
additional opinion would be necessary.  Therefore, to 
properly evaluate the current severity of the veteran's PTSD, 
the Board is of the opinion that an additional examination of 
the veteran is necessary.

The July 1998 remand ordered the RO to provide the veteran 
with a supplemental statement of the case (SSOC) that 
contained a complete recitation of both the old and new 
rating criteria for PTSD.  See 38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996) and 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2001).  Although the June 1998 Informal Hearing 
Presentation filed by the veteran's representative contains a 
recitation of both the old and the new rating criteria for 
PTSD, it is unclear whether the veteran actually received 
notice of the former and the revised criteria.  As such, the 
veteran should be specifically advised by the RO of the new 
and the old rating criteria, and the RO should specifically 
evaluate his claim under 38 C.F.R. Part IV both as it was at 
the time he filed his claim, and as amended during the 
pendency of his claim.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 

The Board notes, however, that during the pendency of this 
appeal, the VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9).  Although the recently enacted 
regulations have given the Board expanded case development 
authority, the Board notes that 38 C.F.R. § 19.38 was not 
amended.  See 38 C.F.R. § 19.38 (2001).  Under 38 C.F.R. 
§ 19.38, when a case is remanded by the Board, the AOJ will 
complete the additional development of the evidence required.  
38 C.F.R. § 19.38; see also VAOPGCPREC 14-01 (the new 
regulations that permit the Board to either remand a case or 
itself perform essential development do not change the 
requirement of 38 C.F.R. § 19.38 that an AOJ must complete 
the development ordered by the Board in a remand, and that 
the return of a remanded case to the Board before the AOJ has 
completed the ordered development would violate 38 C.F.R. 
§ 19.38).  Given those pronouncements, and the fact that the 
development sought by the Board on this issue was not 
completed after the July 1998 remand, another remand is now 
required.  

Development such as that sought by this remand is consistent 
with the mandate of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  As stated above, this 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  In re-adjudicating this case, the RO should 
ensure that all notification and development actions required 
by the new law are met.  

For the reasons stated above, the case must be returned to 
the RO for the requested development in accordance with the 
decision in Stegall, as well as for VCAA compliance.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied. 

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for PTSD that has not already been made 
part of the record.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  In 
addition, the RO should specifically 
associate the following medical records 
with the claims file:  all VA treatment 
records for PTSD from May 1989 to date 
from the Mental Hygiene Clinic at the 
VAMC in Salem, Virginia; the July 30, 
1998 report of examination or evaluation 
referred to in the October 1999 VA 
examination; and medical records from Dr. 
Nelson at Mental Health Clinic, Inc., 
dated from October 1991 to March 1995.

3. After completion of these actions, the 
RO should schedule the veteran for a VA 
examination by a psychiatrist to assess 
the severity of his service-connected 
PTSD.  The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996) and 38 C.F.R. § 4.130 (2001) 
should be set forth in detail (copies of 
these regulations should be provided to 
the examiner).  The psychiatrist should 
assign a global assessment of functioning 
(GAF) score under both DSM III and DSM IV 
and explain the significance of the 
scores in terms of social and industrial 
impairment.  The rationale for the 
psychiatrist's opinions should be set 
forth in detail.  If the psychiatrist 
provides an opinion that is contrary to 
one already of record, the psychiatrist 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.  

5.  After completion of the above 
actions, the RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an increased rating for 
PTSD, evaluating his claim under 
38 C.F.R. Part IV as it was at the time 
he filed his claim, and as amended during 
the pendency of his claim.  See 38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996) and 
38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2001).  If the benefit sought is denied, 
the RO should issue a SSOC that includes 
a complete recitation of both the old and 
the new rating criteria for PTSD.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


